298 So. 2d 646 (1974)
Henry Ford WINSTEAD
v.
STATE.
Ex parte Henry Ford Winstead.
SC 837.
Supreme Court of Alabama.
August 1, 1974.
G. William Noble, Josh Mullins, Jr., Larry Halcomb, Birmingham, for petitioner.
No brief for the State.
HEFLIN, Chief Justice.
Petition of Henry Ford Winstead for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Winstead v. State, 53 Ala.App. 222, 298 So. 2d 642.
Writ denied.
MERRILL, HARWOOD, MADDOX and FAULKNER, JJ., concur.